Claek, C. J.
This is an action begun before a justice of tbe peace upon two notes, one for $60 and tbe other for $58, executed by tbe defendant under seal to tbe plaintiff and wbicb recite in tbeir face: {iThis note is given for one Low Spread Manure Spreader. I agree that the title thereto, and to all repairs and extra parts furnished, shall remain in said company, its successors and assigns, until this and all other notes given for the purchase price shall have been paid in money.” There are further provisions as to sale for nonpayment, and waiver of presentment, protest, and so forth. The execution of the note was admitted. The defense set up is that there was a contemporaneous collateral oral agreement that a knife grinder was also to be delivered without further charge, which has not been done, and that the defendant refused to take the manure spreader on that account. The uncontradieted evidence was that the knife grinder was worth $3.50, and deducting that from the sum of the two notes the court gave judgment for the difference. In this there was no error.
It was competent for the defendant to show that there was a parol agreement that the plaintiff was to furnish a knife grinder, and that this was not done, and the court permitted the value of the knife grinder ($3.50) to be deducted from the amounts due on the two notes, but the court properly refused to permit the contemporaneous parol agreement to vitiate, alter, vary, or add to the terms of the agreement *390tbat unless tbe knife grinder was furnished tbe plaintiff could not enforce tbe written contract of tbe defendant to pay for tbe manure spreader. This principle is so well settled that it requires no citation of authorities. Evans v. Freeman, 142 N. C., 64; Cauley v. Dunn, 167 N. C., 33.
Tbe contract set out in tbe notes is full and complete and provides for the purchase of tbe manure spreader and tbe amount to be paid .therefor, and for a lien by reserving tbe title until tbe purchase money is paid. To permit proof of tbe parol agreement tbat unless something else was done by tbe plaintiff tbe note was defeasible would contradict the written agreement. At tbis term, in Copeland v. Howard, tbe Court held tbat parol evidence tbat tbe date of tbe maturity of tbe note was extended was “properly excluded because in direct contradiction of tbe terms of tbe writing,” citing authorities.
No error.